NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENN MARSHALL,                                 No.    19-17316

                Plaintiff-Appellant,            D.C. No. 4:19-cv-03095-JSW

 v.
                                                MEMORANDUM*
MOTEL 6 OPERATING LP, DBA Motel 6,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Northern District of California
                    Jeffrey S. White, District Judge, Presiding

                           Submitted October 13, 2020**
                              Pasadena, California

Before: GOULD and OWENS, Circuit Judges, and KORMAN,*** District Judge.

      Glenn Marshall appeals from the district court’s dismissal with prejudice of

his putative class action against Motel 6 Operating LP. Marshall originally filed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
the instant action in state court, alleging a violation of the card number truncation

requirement contained in the Fair and Accurate Credit Transactions Act of 2003

(“FACTA”), Pub. L. No. 108-159, 117 Stat. 1952. Motel 6 removed to federal

court. Without addressing standing, the district court dismissed for failure to state

a claim. As the parties are familiar with the facts, we do not recount them here.

We vacate and remand with instructions for the district court to remand the case to

state court.

       Though neither party contests Marshall’s standing, we are “required sua

sponte to examine jurisdictional issues such as standing.” B.C. v. Plumas Unified

Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999). A plaintiff does not

“automatically satisf[y] the injury-in-fact requirement whenever a statute grants a

person a statutory right and purports to authorize that person to sue to vindicate

that right.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). A “bare

procedural violation, divorced from any concrete harm,” cannot “satisfy the injury-

in-fact requirement.” Id.

       In a recent case applying Spokeo to an alleged FACTA violation, we held

that receiving a receipt bearing a credit card expiration date is not a sufficiently

concrete injury to confer Article III standing. Bassett v. ABM Parking Servs., Inc.,

883 F.3d 776, 783 (9th Cir. 2018). We concluded that Bassett had not alleged a

“material risk of harm” because he “did not allege that another copy of the receipt


                                           2
existed, that his receipt was lost or stolen, that he was the victim of identity theft,

or even that another person apart from his lawyers viewed the receipt.” Id.

Following the Spokeo framework, we also considered historical analogues of the

FACTA violations and evidence of congressional judgment. Id. at 780-83. Both

counseled against standing. Id.

      Bassett controls the outcome here. Marshall has not alleged that another

copy of the receipt exists or that anyone other than Marshall has seen it. Like

Bassett, Marshall could shred the receipt and erase the hypothetical danger. And

even if he keeps it, any purported risk of identity theft is too remote to satisfy

Article III given that the offending digits convey no more than the brand of the

card and its issuing bank, information that FACTA does not prohibit merchants

from printing on receipts. See 15 U.S.C. § 1681c(g). Moreover, there is no

historical predicate for Marshall’s claim. Bassett, 883 F.3d at 780-81. Therefore,

under Bassett, Marshall has not alleged a concrete injury and lacks Article III

standing.

      “If at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

While we have recognized a futility exception to the remand mandate in § 1447(c),

Motel 6 cannot demonstrate that it is an “absolute certainty that a state court would




                                            3
simply dismiss[] the action on remand.” Polo v. Innoventions Int’l, L.L.C., 833

F.3d 1193, 1198 (9th Cir. 2016) (internal quotation marks and citation omitted).

      Because we lack subject matter jurisdiction, we decline to reach the merits

or Motel 6’s objection to personal jurisdiction. We vacate and remand with

instructions for the district court to remand the case to state court.

      Each party shall bear its own costs on appeal.

      VACATED AND REMANDED.




                                           4